DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.

Amendments to the claims are acknowledged. Claims 29-31 are new.
Claims 15, 18, 20-25 and 28 are cancelled. 
Claims 1-14, 16, 17, 19, 26-27 and claims 29-31 are under examination. 

Priority
Priority to 14/795,670 filed 07/09/2015 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/19/2021 has been considered. 

Double Patenting
The instant rejection is maintained and held in abeyance per Applicant’s response. The instant Application is the later filed of the two drawn to the same invention.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, 16, 17, 19 and 26-27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14, 16-17, 19 and 26-27 of copending Application No. 14/795,670 (‘670).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending claims are either species of the instant claims of have only minor differences encompassed by the instant generic claim. Instantly, the claims are broader in scope than those in ‘670 because they do not specifically require ECG data from a patient to be received and using the patient ECG data to determine time delays of electrical activation on the heart model.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	Claim Rejections - 35 USC § 101
The rejection over 1-14, 16, 17, 19, 21 and 23-26 is withdrawn in view of Applicant’s amendments reciting a practical application of  implanting a pacemaker electrode at the selected preferred stimulus site of the heart of a patient. Please see 112(b) rejection necessitated by the instant amendment.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong One: Identification of an Abstract Idea
The claim(s) recite(s):
1. obtaining a patient specific three-dimensional model of the heart of the patient, the model including a mesh representing a surface of the myocardium and having a plurality of nodes, each associated with a value of time delay of electrical activation on a heart corresponding to said node. The instant step reads on a mathematical concept because a heart model represented by a mesh is a geometrical construction.
2. for each node of the three dimensional heart, defining the node as a reference node. This step reads on a mental step.
3. using the time delays of the nodes in the three dimensional model of the heart, determining a modified three-dimensional model of the heart in which each node is associated with a value representative of time delay of electrical activation at the 
4. determining a measure for heart activation synchronicity for the entire heart based on the modified three dimensional model of the heart and determining a patient specific candidate location for implantation of the pacemaker. This step is drawn to mathematical concepts of solving equations for activation synchronicity and selecting a node (location) with a desired value for implantation on a real patient heart.
Examiner’s Schematic is provided below to illustrate the embodiment of claim 1, corresponding to:
 Obtaining a patient specific three model of the subject heart, including a mesh of nodes, each node associate with a time delay of electrical activation and for each node, defining the node as a reference node. The below schematic illustrates the recited steps for a sample of six nodes, a through f. The schematic includes coordinates [x, y, z] for each node because that is how a geometrical mesh could be represented in a calculation and stored in a database. 

    PNG
    media_image1.png
    460
    881
    media_image1.png
    Greyscale


Using the time delays of the nodes in the three-dimensional model of the heart, determining a modified three-dimensional model of the heart in which each node of the plurality of nodes has associated therewith a value representative of a time delay of electrical activation at the corresponding location of the heart relative to a location on the heart corresponding to the reference node. Nodes a to f are now nodes a’ to f’ to indicate that they represent a modified three-dimensional model of the heart. Example values 30ms, 50ms, 60ms …90ms are time delay values associated with nodes a’ to f’ and correspond to the location on the heart, corresponding to the reference node.

    PNG
    media_image2.png
    522
    1218
    media_image2.png
    Greyscale

The next steps of determining a measure of heart activation synchronicity for the entire heart based on the modified three dimensional model of the heart and determining a patient specific candidate location for an implantation of a pacemaker read on performing mathematical calculations for Activation Synchronicity at each node on a mesh model (as illustrated above) followed by selecting the node implant location based on the results of the calculation at each node. 

Therefore, the step (c) of determining heart activation synchronicity  can be performed using a mathematical relationship between measurement values and a formula describing the depolarization (i.e. shift in electric charge distribution) as a function of time.
The specification (page 4, lines 23-28) further describe that the area (i.e. nodes) with the lowest standard deviation of the depolarization times std(dep) can be the best implantation site for a cardiac pacemaker electrode. Therefore, the step of determining a candidate location can be performed as a mental step of selecting the nodes with the lowest values of standard deviation of the depolarization times.
It is noted that Poener et al. (Ultrasound in Med. and Biol., vol. 31 (2005) pages 1163-1172) also teach the mathematical equation relating dyssynchrony as a function of time delay (page 1165, col. 1) and as standard deviation (page 1166, col. 1).
Furthermore, the prior art evidences that models of a heart represented by a mesh of nodes are mathematical concepts. Knut-Andreas Lie et al. teach generic “complex grids” (page 299, col. 2, section “2.1 Grids”) having a node structure such as that instantly claimed.  Knut-Andreas Lie et al. teach that the “nodes structure is simple, it contains the number of nodes Nn and an Nn × d array of physical nodal coordinates in Rd. The cells structure contains the number of cells Nc, an array “cells.faces” giving the global faces connected to a given cell and an indirection map into “cells.faces” that n f × 2 elements defined so that if cells.faces(i,1)==j, then global face cells.faces(i,2) is connected to global cell number j.”
Knut-Andreas Lie et al. teach the algorithm for creating a “mesh” of nodes (or grid) resulting in connected polygons using a list of coordinates for each position of a node (page 300, Figure 1). 
Knut-Andreas Lie et al. teach various surfaces represented by a mesh or nodes (Figures 2 and 3).
Deng et al. (Life System Modeling and Intelligent Computing (2010) pages 157-162) also teach tetrahedral meshing as a mathematical concept as applied to constructing a heart (page 158, section “2.2 Constrained Delaunay Tetrahedron Meshing”).
Limitations drawn to “electrical activation of the heart,” are also drawn to mathematical concepts and mathematical calculations. 
Hsiao et al. (Computers and Biomedical Research, vol. 33 (2000) pgs 23-42) teach a mesh model of a heart and torso for simulating depolarization and ECG estimation “in terms of clear and simple mathematical representations.” (Abstract and page 29, section (a), Equation 2). Hsiao et al. teach geometrical rules for constructing a mesh model (page 27-29, section “Constructing the Triangular Mesh Model”).
Poener et al. (Ultrasound in Med. and Biol., vol. 31 (2005) pages 1163-1172) teach a mathematical formula for determining heart synchronicity. See Poener et al. (page 1164-1165, section “Definition and calculations of synchronicity parameters”); 
The dependent recite limitations further limiting the abstract ideas recited in claims 1 and 26-27.
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. also set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category."

Step 2A Prong Two: Identification of a Practical Application
The claims are drawn to a resulting step of determining a patient specific candidate location for a pace maker electrode. This is a step of determining information about where to place an electrode, based on a mathematical model.
This judicial exceptions are not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Identification of Additional Elements and Significantly More
The claims recite a processing unit which is an “additional element” in the claim.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is routine, conventional and well understood how to implement a computer for describing and calculating a geometrical mesh model of an anatomical structure such as a heart and perform designated mathematical calculations.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
 	The rejection over method claims 1-14, 16, 17, 19, 26 and claims 29-31 reciting a step of implanting a physical pace maker is withdraw. Claim 27 however is still substantially drawn to the same steps previously recited and necessitate a 35 USC 101 rejection. The claim is drawn to obtaining a patient specific three dimensional model which is a mathematical concept and performing steps drawn to determining time delays over a series of “nodes” which are points on the model. The claimed heart model represented by a mesh of nodes is a “geometrical construction,” and therefore a mathematical concept because geometry is math. The instantly claimed process which uses the mesh as a grid or graph to represent connections and directions between points, on which to perform calculations of time delay, results in determining a candidate location for implantation of a pacemaker which is information per se. 


Claim Rejections - 35 USC § 112-2nd paragraph
Claims 1-14, 16, 17, 19, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of Applicant’s 
amendments. The following rejection is necessitated by Applicant’s amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-14, 16, 17, 19, 26 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 and 26 are drawn to a “computer implemented method” for selecting a stimulus site. However, step (c) of claim 1 and step (e) of claim 26 recite a physical step of implanting a pacemaker electrode at the site on the heart of the patient. 
It is not clear if this step is intended to be “computer implemented” and if so, how. Because this step is being interpreted as a physical step, it is suggested that Applicants delete “computer implemented” in the preamble and instead, recite “by a computer” or the equivalent at each individual step of the method to limit the steps intended to be performed by a computer, thereby obviating the physical implantation step.
	For the purpose of examination, the step of implanting is interpreted as a physical step and the obtaining, defining and determining steps are interpreted as the computer implemented step. Clarification is however needed.

Claim Rejections - 35 USC § 103
	The rejection of claims 1-14, 16, 17, 19 and 26-27 under 35 U.S.C. 103(a) as being unpatentable over Romero et al. (Annals of Biomedical Engineering, vol. 38 (2010) 1388-1398; IDS filed 1/28/2021, item B17) in view of Villongco et al. (US 2017/0209698; IDS filed 1/28/2021) is withdrawn in view of Applicant’s clarifying amendments and arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowroneck can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Anna Skibinsky/
Primary Examiner, AU 1631